Citation Nr: 0006633	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine 
with fusion, hyperpathia, radiculopathy, and a diskectomy at 
C5-6-7.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for elevated 
cholesterol and triglyceride readings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Initially, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).  More 
specifically, a veteran must initiate an appeal by filing a 
notice of disagreement within one year from the date the 
local VA office mails notice of an adverse determination and 
he must perfect his appeal by submitting a substantive appeal 
within 60 days of the date the VA office mails him a 
statement of the case, or within the remainder of the one-
year period after the date he was mailed notification of the 
adverse determination, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).

In September 1992, the veteran filed 39 claims of service 
connection for numerous disabilities.  A rating decision was 
issued in June 1993.  At that time, service connection was 
awarded for several disabilities, including degenerative 
joint disease with status post fusion and a diskectomy at C5-
6-7 with hyperpathia and radiculopathy, (hereinafter referred 
to as the "cervical spine" disability), evaluated at that 
time as 10 percent disabling, effective September 1, 1992.  
Noncompensable evaluations were also awarded for hypertension 
and hemorrhoids, also effective September 1, 1992.  In a 
notice of disagreement received at the RO in June 1994, the 
veteran specifically noted disagreement with six issues, 
including the evaluation of his cervical spine disorder, 
hemorrhoids, and hypertension.  At that time, the veteran 
specifically stated that he was seeking a 10 percent 
evaluation for his hemorrhoid condition.

In a statement of the case issued in April 1995, the RO cited 
the six issues raised by the veteran in his notice of 
disagreement.  They included increased evaluations for the 
cervical spine disability, hypertension, hemorrhoids, service 
connection for arthritis of the elbows and hands, service 
connection for costochondritis, and service connection for 
elevated cholesterol and triglyceride levels.  In a June 1995 
substantive appeal, he stated that he was contesting each of 
the six issues contained within the statement of the case.  
Thereafter, in a statement received in June 1995, the veteran 
also indicated that he was filing a notice of disagreement 
with the claim of service connection for a lumbosacral spine 
disability.

At the December 1995 RO hearing the hearing officer stated 
that the veteran was withdrawing the claim of entitlement to 
service connection for arthritis of the elbows and hands.  
This fact was specifically noted by the hearing officer in 
the supplemental statement of the case issued in July 1996 
and within the hearing officer decision.  The veteran has not 
disputed this fact.  Accordingly, the issue of entitlement to 
service connection for arthritis of the elbows and hands is 
not before the Board at this time.

In light of the second notice of disagreement filed by the 
veteran in June 1995, a statement of the case regarding the 
issue of entitlement to service connection for degenerative 
joint disease of the lumbosacral spine was issued by the RO 
in November 1996.  A timely substantive appeal was never 
received from the veteran.  A February 1997 written argument 
prepared by the veteran's representative made no reference to 
this claim.  

While the issue of service connection for a lumbar spine 
condition was noted within recent argument submitted by the 
veteran's representatives in September 1999 and January 2000, 
these written briefs may not be considered to be timely 
substantive appeals to a statement of the case issued over 
one year ago.  Accordingly, the issue of entitlement to 
service connection for degenerative joint disease of the 
lumbosacral spine is not before the Board at this time.  The 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine is 
referred to the RO for original consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

At the December 1995 RO hearing the veteran and his 
representative again indicated that he was seeking a 
compensable evaluation for his service-connected hemorrhoids.  
In a June 1999 rating determination, the veteran was awarded 
a 10 percent evaluation for his hemorrhoid condition, 
effective September 1, 1992.  As this disability evaluation 
was the evaluation sought when the veteran filed his notice 
of disagreement in June 1994, this claim has been effectively 
granted and no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by VA remains unresolved with regard to this 
specific issue.  Consequently, this claim is not before the 
Board at this time.

In June 1999 the RO increased the evaluation of the service-
connected cervical spine disability from 10 percent to 20 
percent disabling, effective September 1, 1992.  An increased 
evaluation for hypertension from noncompensable to 10 percent 
was also awarded effective September 1, 1992.  

In these cases, regarding these issues, the veteran has never 
specifically indicated that he was seeking a 20 percent 
evaluation for his cervical spine disability or a 10 percent 
evaluation for his hypertension.  Accordingly, the Board will 
not assume that he is satisfied with these rating 
determinations.  As stated by the United States Court of 
Appeals for Veterans Claims (Court) on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  

In this case, the presumption that the veteran is seeking 
more than 10 percent for his service-connected hemorrhoid 
condition has clearly been rebutted by his own statements 
contained within the notice of disagreement and his hearing 
testimony.  Regarding his other service-connected 
disabilities, including his cervical spine disability and 
hypertension, this presumption has not been rebutted.  
Accordingly, the issue of entitlement to increased 
evaluations for a cervical spine disability and hypertension 
is before the Board at this time.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
costochondritis, elevated cholesterol, and triglyceride 
readings are not supported by cognizable evidence showing 
that the claims are plausible, meritorious on their own, or 
capable of substantiation.

2.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
pertinent evidence has been obtained.

3.  The residuals of the veteran's service-connected cervical 
spine disability include degenerative disc disease with 
intermittent pain of the cervical spine.

4.  Severe limitation of motion of the cervical spine or 
intervertebral disc syndrome with recurring attacks is not 
found.

5.  The veteran's hypertension requires anti-hypertension 
medication, his diastolic blood pressure readings are less 
than 110, and systolic readings are less than 200.

6.  No unusual or exceptional disability factors have been 
presented.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
costochondritis and elevated cholesterol and triglyceride 
readings are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine 
with hyperpathia, radiculopathy, fusion, and a diskectomy at 
C5-6-7 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5003, 5010, 5287, 5290, and 5293 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.4, 4.104, 
Diagnostic Code 7101 (effective prior to January 12, 1998);  
38 C.F.R. § 4.104; Diagnostic Code 7101 ( 62 Fed.Reg. 65207-
65224 ( December 11, 1997) (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records regarding the veteran's extensive 
period of service indicate treatment for many complaints.  In 
July 1972, the veteran noted frequent chest pains with a 
heart murmur and palpitation.  At that time, the veteran 
indicated he was unsure that this was "functional."  


Electrocardiographic (EKG) evaluations in 1974 and 1975 were 
essentially normal.  The veteran makes frequent notations to 
shortness of breath and pain or pressure in his chest.  
However, health-care providers diagnose no specific 
disability.  High blood pressure has been treated since 1967.  
In July 1991, he noted a five-year history of neck pain with 
radiation to his left arm.  He underwent an interior cervical 
diskectomy and fusion at C5-6 and C6-7.  Chest X-rays 
performed at that time were normal.

At his August 1992 separation evaluation, the veteran 
complained of numerous difficulties, including swollen or 
painful joints, frequent headaches, dizziness, eye trouble, 
hearing loss, skin disease, thyroid trouble, shortness of 
breath, pain or pressure in his chest, palpitation or a 
pounding heart, high blood pressure, cramps in his legs, 
frequent indigestion, and other disabilities.  However, 
physical evaluation was essentially normal in the lungs, 
chest, heart, spine, lower extremities, and vascular systems.  
The veteran's previous medical history was noted.  The 
veteran was discharged from active service that month.

The veteran filed his initial claim for VA compensation in 
September 1992.  At that time, he listed 39 separate 
disabilities.  He noted costochondritis from December 1970 to 
1989.  An increase in cholesterol and triglycerides was noted 
from August 1990.

At a VA evaluation held in March 1995, it was reported that 
the medical records were not available at that time for 
review.  The veteran was currently employed as a contract 
programmer in which capacity he had worked for 18 months, 
with two weeks of absenteeism secondary to sore joints.  
Since his neck surgery, it was contended that he had 
developed right arm paresthesias.  Prior to the surgery, he 
noted only left arm paresthesias.  Neck discomfort in the 
right and left paracervical regions when he turned his head 
from to side to side was indicated.  

The veteran also noted paresthesias down his bilateral arms 
on the dorsal aspect of the extremities extending down into 
the thumbs and all fingers that lasted from 30 seconds to 1 
minute at a time.  There were no precipitating factors for 
these paresthesias.  He noted that he was awakened 2 to 
3 times each night with discomfort.  A MRI study performed 
two weeks before was "abnormal by history."  

Regarding elevated cholesterol and triglycerides, the veteran 
reported that these were noted on routine examinations and 
had been treated intermittently with medication.  Blood 
pressure testing revealed a systolic pressure of 180 and a 
diastolic pressure of 100 (180/100), with a pulse of 64.  
Five minutes later, a blood pressure reading of 180/105 with 
a pulse of 64 was found.  Twenty minutes later, in the 
recumbent position, a reading of 170/105 with a pulse of 64 
was found.  

With regard to the veteran's cervical spine, physical 
evaluation revealed that it was nontender to palpation over 
the spinous process in the cervical region.  The cervical 
spine range of motion was within normal limits, with forward 
flexion from 0 to 65 degrees, backward extension of 0 to 50 
degrees, lateral rotation of 0 to 55 degrees, and 
lateroflexion of 0 to 40 degrees.  It was noted that the 
veteran did complain of some discomfort with forward flexion.  
His sensory examination in the upper extremities was intact.  
His strength examination was also normal.  His chest was 
clear to auscultation and percussion.  Cardiac examination 
reported a regular rate and rhythm with no detectable 
murmurs, or gallops.

In a May 1995 medical report from the Chief of Neurosurgery 
at the Fitzsimons Army Medical Center, Aurora, Colorado, it 
was reported that the veteran had indicated the onset of pain 
and paresthesias throughout his right shoulder and right 
upper extremities.  The veteran had been evaluated on 
multiple occasions with findings always consistent with 
myofascial pain syndrome, including a hospitalization in July 
1992 for these complaints.  It was noted that there were 
several reported episodes of symptomatology involving his 
left chest.  The veteran was referred to the psychiatric unit 
as the examiner was unable to find any "evidence of anything 
from a surgical standpoint that could be accomplished."  

The veteran continued to have pain in the right upper 
forearm, in and around the wrist and in the right shoulder 
region.  Range of cervical motion was accomplished "without 
difficulty" other than pain in the posterior neck and 
shoulder.  

The physician stated, in pertinent part, that he believed 
that the majority of the neck pain and the result of the 
myofascial difficulty in his shoulder were related to a minor 
instability of the adjoining fusion sites and difficulty with 
haltered muscle loading because of the fusion.  Surgery was 
not indicated.

In his June 1994 notice of disagreement, the veteran 
contended he had severe and recurring attacks of neck pain 
without relief.  The veteran noted treatment for 
costochondritis throughout his entire career.  In June 1995, 
it was contended that his service-connected cervical spine 
disability was not mild and that it was severe, with 
recurring attacks with little or no relief.  The veteran 
contended that his hypertension disorder should be evaluated 
as 20 percent disabling due to an average blood pressure 
reading of 110.  At this time, the veteran appears to 
indicate that this condition was not totally controlled with 
medication.

At a hearing held before a hearing officer at the RO in 
December 1995, the veteran reiterated his previous 
contentions.  Regarding the claim of service connection for 
"chest pains/costochondritis," he noted treatment for chest 
pain from 1967 to 1991.  It was contended that his treatment 
for costochondritis was not acute and transitory.  The 
veteran noted being treated approximately 8 or 9 times for 
his complaints of chest pain since his discharge from active 
service in 1992.  The last episode was in November 1995.  It 
was contended that a physician had told him he had an 
irregular heartbeat with a "sort of" abnormal reading, 
according to the physician.  It was noted that he had failed 
a treadmill test.  

With regard to the claim of service connection for high 
cholesterol and triglyceride levels, the veteran noted 
increases in these levels during his active service.  With 
regard to the service-connected hypertension, he noted the 
use of daily medication for treatment of this condition.  It 
was reported that his blood pressure readings were 180/100, 
180/105, 170/105, and 170/105, in March 1995.  

It was indicated that the veteran's blood pressure the week 
before had been 190/110.  The veteran appeared to associate 
headaches and nosebleeds with his hypertension condition.  
Finally, regarding the neck disability, it appears that the 
veteran contends he has low back problems due to his neck 
injury.  The veteran noted numbness and tingling in his hands 
which, it was contended, was due to his cervical spine 
disorder.  It was contended that this pain radiated down from 
his shoulder and through the arm.  He uses medication as 
needed for pain to treat this condition.  At this time, the 
veteran appeared to note that additional medical records were 
available.  The veteran's representative asked the veteran if 
he could retrieve these records for the VA.  The veteran 
responded in the affirmative.

In a June 1997 VA evaluation, it was noted that there were 
again no medical records to be reviewed at this time.  The 
veteran's medical history was reviewed.  It was noted that he 
had a well-healed anterior scar, consistent with the previous 
neck surgery.  Forward flexion was to 60 degrees, backward 
extension was from 45 to 50 degrees, and lateroflexion was to 
30 degrees, bilaterally.  All of these resisted motions 
caused increased neck pain.  

Examination of the upper extremities found no focal 
neurological deficits such as reflex loss, focal weakness, or 
areas of diminished sensation.  X-ray studies taken at that 
time revealed a "possible" C5/6 anterior fusion.  Extensive 
severe degenerative changes in the cervical spine were noted.  
It was also noted that these findings were stable since 1995.  
The examiner stated, in pertinent part, that he would assign 
the veteran an additional 10 degrees' range of motion loss in 
the cervical spine due to flare-ups and pain, fatigability, 
and pain elicited during resistant strength testing which the 
examiner noted.

An additional VA evaluation was performed in December 1998.  
The veteran contended that the pain in his cervical spine was 
almost constant, with periodic sharp-shooting pains in the 
neck and down his arm occurring several times daily.  



It was noted he now worked at an Air Force base, doing desk 
work, and had not had to miss any work because of his 
degenerative disease, although he was required to frequently 
stand, move around, and stretch, in order to reduce the 
numbness, tingling and pain which occurs in his neck and left 
arm.  The veteran was treated with anti-inflammatory 
medications and has learned to use biofeedback to reduce the 
pain.  When at home, he noted that he did not let his 
discomfort stop him from doing anything that he wanted to do, 
although the constant discomfort is always there.  The 
veteran related his chronic pain at a level of 2 1/2 to 3 on 
a scale of 1 to 4.

Physical evaluation in December 1998 revealed no local 
tenderness to palpation over the cervical spine.  Range of 
motion of the cervical spine revealed an anterior flexion of 
35 to 40 degrees and extension to 30 degrees.  The veteran 
noted that during his frequent daily flare-ups his range of 
motion decreases by approximately 20 degrees in lateroflexion 
and a decrease of 10 degrees in rotation.  Upper extremity 
sensitivity testing was normal, bilaterally, as were deep 
tendon reflexes.  

Regarding the veteran's hypertension, blood pressure while 
sitting was 160/110 on the left and 150/105 on the right.  
Supine blood pressure was 150/95 on the right.  Cardiac 
evaluation was normal, with no evidence of cardiac 
enlargement, gallops or murmurs.  Lungs were clear to 
auscultation.  The veteran was diagnosed with degenerative 
disc disease of the cervical spine manifested by chronic pain 
and daily radiculopathy.  Flares of discomfort resulted in 
reduction in the range of motion of 20 degrees of 
lateroflexion and 10 degrees of rotation, bilaterally.  There 
was also a decrease in the strength on left.  Moderate 
hypertension, uncontrolled, with no evidence of 
cardiovascular complications, was also noted.  The 
electrocardiograph was found to be normal.

Both the veteran and the RO obtained additional medical 
records.  They note sporadic treatment of the veteran's 
symptoms.  The RO specifically contacted the Fitzsimons Army 
Medical Center in search of documents pertinent to the 
veteran's claim.  These records were retrieved.  

Significantly, the veteran has not been diagnosed with 
costochondritis or disability associated with elevated levels 
of cholesterol and triglyceride.  Blood pressure readings 
were consistently below 110 diastolic.


I.  Entitlement to service connection for 
costochondritis, and elevated cholesterol 
and triglyceride levels.

Criteria and Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Where the determinative issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical evidence of record does not indicate 
that the veteran is currently diagnosed with costochondritis.  
While the veteran has been treated for chest pains, the 
veteran's heart has been found to be normal on numerous 
evaluations.  EKG studies have found the heart to be within 
normal limits.  With regard to the claim for elevated 
cholesterol and triglyceride readings, such levels, even if 
they were elevated, would not provide a basis to award the 
veteran service connection for this alleged disorder.  



Simply stated, elevated cholesterol and triglyceride readings 
are not disabilities.  While an elevated cholesterol level 
could cause problems in the future, the elevated cholesterol, 
in and of itself, is not a disorder or a functional 
impairment which may be awarded service connection.

The veteran has provided some evidentiary assertions 
concerning the numerous symptoms he relates to his active 
service.  However, while the veteran is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from the specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994). 

With respect to the second prong of the Caluza analysis, a 
review of the medical records indicates the veteran was 
treated for numerous subjective complaints during his active 
service.  However, based on a detailed review of the service 
medical records, the Board finds no indication that the 
veteran was ever diagnosed by a competent medical 
professional with chronic costochondritis or a disability 
associated with elevated cholesterol and triglyceride.  While 
the elevated cholesterol may have resulted in his 
hypertension, the veteran is currently service connected for 
this disability.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the alleged costochondritis with treatment for chest pains 
during active service.  If the service medical records do not 
show the claimed disability and there is no medical evidence 
to link a current disability with evidence in service or with 
a service-connected disability, the claim is not well 
grounded.


With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.

While he has been treated for chest pain since his discharge 
from active service, the evidence submitted by the veteran in 
support of his conclusion that he suffers from some form of 
chronic chest pain disorder consist nearly entirely of his 
own statements.  Several evaluations have failed to diagnose 
the veteran with a cardiovascular disorder with the exception 
of hypertension.  The record does not reveal that the veteran 
or his representative possesses any medical expertise and 
they have not claimed such expertise.  Thus, the veteran's 
lay medical assertions, as well as those of his 
representative, to the effect that these disorders were 
caused by his active service have no probative value.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In light of the veteran's numerous complaints, both during 
and after his active service, the determination of whether 
the claims are well grounded must be based on a detailed 
review of the objective medical evidence of record.  Based on 
a detailed review of the medical evidence of record, the 
Board finds no evidence to suggest that the veteran currently 
has some form of chronic chest pain syndrome or 
costochondritis.  In Chelte v. Brown, 10 Vet. App. 268, 271 
(1997), the Court found that in the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  In this case, 
there is no evidence to associate these alleged disabilities 
with the veteran's active service.  Accordingly, the Board 
must find the claims to be not well grounded as a matter of 
law.

The Court has made clear that a lay veteran's statements 
about what a physician told him cannot constitute the medical 
evidence of inservice etiology of a current disability during 
service that is generally necessary in order for a claim to 
be well grounded.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995).  In Robinette, the Court stated that if a claimant 
alleges the existence of medical evidence that, if true, 
would have made the claim plausible, the VA would be under a 
duty under 38 U.S.C.A. § 5107(a), to advise him to submit 
such evidence to complete their application for benefits.  
The Court has also held, however, that the obligation exists 
only in the limited circumstances where the veteran has 
referenced other known existing evidence.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, while the veteran 
has stated that he has been told he has an irregular heart 
reading, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.


II.  Entitlement to an initial evaluation 
in excess of 20 percent for degenerative 
joint disease of the cervical spine with 
fusion, hyperpathia, radiculopathy, and a 
diskectomy at C5-6-7.

Criteria & Analysis

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds the veteran's claim of entitlement to 
an increased evaluation for the service-connected neck 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  VA has a duty to assist the veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Based on the work of the RO, the Board is satisfied that the 
VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims.  

The veteran has undergone numerous complete and thorough 
evaluations and the RO has made every effort to locate 
pertinent documents specified by the veteran.  The hearing 
officer specifically requested documents be submitted in 
support of the veteran's claims.  The RO has also undergone 
attempts to locate records, with success.  

The Board has noted that the VA evaluators of December 1998 
and March 1995 did not have the opportunity to review the 
veteran's medical records at these times.  However, both VA 
evaluators underwent a thorough review of the veteran's 
disabilities, including his subjective complaints, and 
performed a methodical review of the disabilities at issue.  
Further, the Board has the comprehensive medical evaluation 
report submitted by the Chief of Neurosurgery for the 
Fitzsimons Army Medical Center, who provides a detailed 
evaluation of the veteran's disability and has actually 
participated in the treatment of this condition.  

These three evaluations, along with extensive medical records 
regarding the treatment of the neck disability, provide a 
basis to determine that the Board has sufficient medical 
evidence to review the case in a comprehensive manner at this 
time.  The Board can find no basis to return this case to the 
RO for additional VA evaluation and no additional information 
is required.  Accordingly, the Board may proceed with the 
adjudication of veteran's claims at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. §  1155.  Separate diagnostic codes 
identify the various disabilities.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

The veteran's service-connected disc disease of the cervical 
spine with radiculopathy has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5293 (1999).  Under 
Diagnostic Code 5010, arthritis, due to trauma, substantiated 
by X-ray findings, is to be rated as degenerative arthritis.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, established by X-ray findings, will be related on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted with 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation and mild intervertebral disc 
syndrome warrants a 10 percent disability evaluation.

The Board has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (limitation of motion 
of the cervical spine), which provides for a 30 percent 
evaluation with severe limitation of motion of the cervical 
spine, a 20 percent evaluation with moderate limitation of 
motion of the cervical spine, and a 10 percent evaluation for 
slight limitation of motion of the cervical spine.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59. 

Based on the medical evidence, the residuals of the veteran's 
service-connected cervical spine disability include 
degenerative disc disease, status post-cervical fusion, with 
intermittent pain.  The Board finds no evidence to indicate 
either severe limitation of motion or severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
None of the reported objective findings indicates the 
presence of severe limitation of motion.  In fact, range of 
motion testing has been described as essentially normal.  

Objective neurological findings of any active intervertebral 
disc symptoms have been conspicuous by their absence.  While 
the veteran contends that he suffers from severe symptoms, 
his own statements do not support the finding that he suffers 
from recurrent intervertebral disc syndrome associated with 
his service-connected disability.

In reviewing this case, the Board has carefully considered 
the two VA evaluations and the medical report of the Chief of 
Neurosurgery Services at the Fitzsimons Army Medical Center.  
While these evaluators have noted the veteran's contention 
that he suffers from numbness and tingling in his hands and 
other areas of the body caused by the service-connected 
disability, it is important to note that the evaluators have 
not supported this conclusion.  The Chief of Neurosurgery 
Services noted that recent studies had indicated no other 
underlining problem other than a myofascial syndrome.  The 
December 1998 VA evaluation specifically noted that the 
veteran had not missed any work because of his degenerative 
disc disease although he was required to frequently stand and 
move.  Such objective symptoms would indicate moderate, 
recurring attacks warranting a 20 percent evaluation under 
either Diagnostic Code 5293 or a moderate cervical spine 
limitation of motion caused by pain, also warranting a 20 
percent evaluation under Diagnostic Code 5290.  

In written argument prepared by the veteran's representative 
in January 2000, it was contended that the RO did not 
adequately consider the veteran's complaints of pain and the 
evidence of limitation of motion shown in December 1998.  The 
Board cannot agree with this argument.  In making this 
determination, the Board has carefully considered the Court's 
determination in DeLuca v. Brown, 8 Vet. App.  202, 205-6 
(1995).  

In DeLuca, the Court ordered an examination where the 
examiner was asked to determine whether the veteran's left 
shoulder exhibits weakened movement, excessive fatigability, 
or incoordination.  Id. at 207.  In this case, the Board 
finds that the VA examinations and, in particular, the May 
1995 medical report, meet the requirements of the Court's 
determination in DeLuca.  



Within these examinations, the physicians note the veteran's 
pain, specifically noting intermittent pain with the 
diagnosis.  These medical opinions support the conclusion 
that the veteran suffers from limitation warranting, at most, 
a 20 percent evaluation under either Diagnostic Code 5290 or 
5293.  

In making this determination, the Board has considered the 
veteran's frequent complaints of pain.  However, based on a 
review of the veteran's statements and objective medical 
evidence of record over the last 10 years, the Board is 
forced to conclude that the veteran's complaints of neck pain 
are not adequately supported by objective findings.  The 
veteran's constant complaints of pain, weakness, and 
limitation of function caused by his neck disability are not 
supported by over 10 years of VA evaluations and the service 
medical records.  The veteran's long and detailed history of 
subjective symptoms without an objective basis, or a very 
limited objective basis, does not support the conclusion that 
the veteran suffers from severe limitation of motion caused 
by pain resulting from his service-connected neck disability.  
Without consideration of the veteran's complaints of pain, 
the current evaluation of 20 percent could not be supported.  

The Board has considered whether the veteran should be 
allowed a separate evaluation under Diagnostic Code 5003.  
However, as stated within Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion of the appropriate diagnostic 
code for the specific joint or joints involved.  In this 
case, the specific joint involved is veteran's neck.  

Accordingly, this condition has been evaluated under 
Diagnostic Code 5290 and has been awarded a compensable 
evaluation under this section.  Thus, a separate evaluation 
under Diagnostic Code 5003 is not warranted.  See VAOPGCPREC 
23-97.  See also 38 C.F.R. § 4.14 (1999).  





There is no competent evidence which the Board has found to 
be credible and of any significant probative weight at this 
time which would support a finding that the current service-
connected cervical spine disability has caused severe 
limitation of motion, ankylosis, or recurring attacks of 
intervertebral disc syndrome which would warrant the next 
higher evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5287, 5290, or 5293 (1999).  While it is clear that the 
veteran had some residual disability associated with his 
service-connected neck disability, the overwhelming medical 
evidence supports the conclusion that the neck disability is, 
at best, moderate, causing only a moderate limitation of 
motion.  Accordingly, an increased evaluation is not 
warranted.

In considering the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1999), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether the assignment of separate evaluations 
under the above-cited diagnostic codes is warranted and 
whether consideration of additional principles set out in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is warranted.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).



In this instance, diagnostic code 5293 encompasses 
consideration of limitation of motion, see VAOPGCPREC 36-97, 
spasm, neurologic pain and degenerative changes.  Evaluation 
of such symptomatology under diagnostic codes 5003, 5290, in 
addition to evaluation under diagnostic code 5293 would thus 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  Esteban.  
There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's neck disability 
to warrant assignment of separate ratings.

With respect to DeLuca, the Court has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The VA 
Office of the General Counsel has issued a precedent opinion 
that appears to mandate such consideration in connection with 
evaluation under 38 C.F.R. § 4.71a, diagnostic code 5293, 
held to be based on limitation of motion.  See VAOPGCPREC 36-
97.

In this instance, the veteran has not demonstrated any 
significant functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
medical evidence of record does not show limitation of motion 
and pain with associated weakness and fatigability resulting 
from musculoskeletal impairment.  The veteran currently 
manifests no manifestation not contemplated in the current 20 
percent evaluation such as atrophy, incoordination, swelling, 
deformity, etc.

In view of the denial of entitlement to an increased 
schedular evaluation for the cervical spine disability, there 
exists no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  

However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  

In light of the recent evaluations of the veteran's neck 
disability, which the Board finds to be highly probative, 
there is no evidence which the Board may consider as credible 
and of significant probative weight to indicate that the 
service-connected disability impairs earning capacity by 
requiring frequent hospitalizations.  In Fanning v. Brown, 4 
Vet. App. 225, 229 (1993), the Court held that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


III.  Entitlement to an initial 
evaluation in excess of 10 percent for 
hypertension.

Criteria & Analysis

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the cardiovascular system, more specifically, 
diseases of the arteries and veins, was amended, effective 
January 12, 1998, and again on August 13, 1998, though the 
criteria affected by the more recent amendment are not 
pertinent to the current appeal as they relate to cold 
injuries.  Thus, the regulatory criteria governing the 
evaluation of the appellant's hypertension changed while his 
claim was pending.  The RO has applied both the previous and 
amended criteria to the veteran's claim.



Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous criteria for rating hypertension, a 10 
percent evaluation may be assigned for essential arterial 
hypertension with diastolic pressure predominantly 100 or 
more.  A 20 percent evaluation may be assigned for diastolic 
pressure predominantly 110 or more with definite symptoms.  A 
40 percent evaluation may be assigned for diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  A 
60 percent evaluation may be assigned with diastolic pressure 
predominantly 130 or more and severe symptoms.  38 C.F.R. 
§ 4.104; Diagnostic Code 7101 (effective prior to January 12, 
1998).

Under the criteria effective January 12, 1998, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) warrants a 60 percent evaluation with diastolic 
pressure predominantly 130 or more.  A 40 percent evaluation 
may be assigned with diastolic blood pressure 120 or more.  A 
20 percent evaluation may be assigned with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 10 percent evaluation may be 
assigned with diastolic pressure predominantly 100 or more, 
or; systolic pressure 160 or more, or; a minimum evaluation 
may be assigned for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. 4.104, Diagnostic 
Code 7101 (effective January 12, 1998).

The available medical evidence clearly reveals that the 
veteran's diastolic blood pressure is predominantly below 
110.  The blood pressure readings on the most recent VA 
examinations, as well as the blood pressure readings recorded 
over the last several years, do not reflect diastolic blood 
pressure readings "predominantly" 110 or more with definite 
symptoms.  

While the Board has noted very sporadic instances in which 
the veteran's diastolic blood pressure was read as 110, the 
Board finds that the evidence as a whole does not present a 
disability picture warranting an increased evaluation at this 
time under the previous criteria for rating hypertension.  
Simply stated, the vast majority of the veteran's blood 
pressure readings do not indicate that the diastolic blood 
pressure is predominantly 110 or more with definite symptoms.  

As to application of the amended criteria effective January 
12, 1998, the Board notes that as of this date, the veteran's 
hypertension has not been shown to be manifested by not only 
diastolic pressure 110 or more, but systolic pressure 200 or 
more.  Accordingly, a basis for assignment of an increased 
evaluation under the amended criteria has not been presented.  
As to the evidentiary record prior to January 12, 1998, the 
Board notes there can be no retroactive application of the 
amended criteria prior to the effective date of such amended 
criteria.  DeSousa v. Gober, 10 Vet. App. 461 (1997); McCay 
v. Brown, 9 Vet. App. 183, 187 (1996); aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

Accordingly, a 20 percent evaluation under Diagnostic Code 
7101 cannot be justified.  Accordingly, in view of the denial 
of entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson.

As noted above, the Board has also considered the provisions 
of 38 C.F.R. § 3.321(b)(1) in evaluating the veteran's 
hypertension.  However, once again, the Board must find that 
the evidence fails to show that the hypertension is so 
exceptional or unusual as to warrant the assignment of an 
extraschedular evaluation.  There is no competent medical 
evidence which supports the finding that the veteran's 
disability has caused exceptional or unusual functional 
impairment.  The Board has considered pertinent other 
possible diagnostic codes, whether or not they have been 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board has found no basis to 
award the veteran an increased rating for his hypertension.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for costochondritis, the 
appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for elevated cholesterol 
and triglyceride readings, the appeal is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the cervical spine with 
fusion, hyperpathia, radiculopathy, and a diskectomy at C5-6-
7 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

